PER CURIAM:
The trial judge improperly elicited testimony that appellant had chosen to remain silent at the time of his arrest by questioning the arresting officer as to appellant’s answers to the officer’s interrogation, and by commenting, “I think the jury is entitled to know this.” These references to appellant’s silence constituted prejudicial error. See Commonwealth v. Haideman, 449 Pa. 367, 296 A.2d 765 (1972). The prejudice to appellant was heightened by the fact that the improper references occurred because of questions and comments from the bench, and this prejudice was not cured by the trial judge’s curative instruction at the end of the trial.
Reversed and remanded for new trial.